internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box - room xxxx cincinnati obie number release date date date employer_identification_number person to contact - id r contact telephone numbers legend uil foundation city state b c scholarship program d e program administrator f for-profit company x dollar_figure amount a recipient each year will be based on the following criteria dear we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date our records indicate that b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 ‘your letter indicates that b will operate a grant-making program called c to provide educational funding to students within the city limits of d b will be awarding scholarships in the amount of x each to students who are high school seniors graduating from public schools located in d the selection of past academic performance and future potential unnsual personal or family circumstances leadership and participation in school and community activities work experience statement of career and educational aspirations and goals and an outside appraisal scholarships awarded from c are one-time only when a scholarship is awarded there is no requirement condition or suggestion express or implied that the recipient is expected to render future employment services or be available for such employment to f or any subsidiaries of f or b the scholarship program will be implemented under the supervision of e selection of recipients will be conducted by e no employees of e and affiliates or any businesses related to the officers directors of b public high schools in d through the mailings of brochures applications to all schools the funds will be paid directly to e on behalf of b_ individual scholarships to the selected program recipients e on behalf of recipient's full-time enrollment in the fall term of at an accredited two-year or four-year college or university which constitute educational organizations described in ilr c sec_170 b i a 4i ate eligible to receive a scholarship distribution the program will be communicated to the e will then be responsible for granting the b will confirm the f employees and children of employees are not eligible to apply students will be notified that grants may only be used to pay qualified_tuition_and_related_expenses e will make checks payable to the qualified educational_institution for the student e will investigate any possible misuse of funds withhold further funds during the investigation if a misuse of funds is discovered seek recovery_of misused funds and seek to assure the dedication of remaining funds to charitable purposes performed the activities that the grants are intended to finance ‘the grantor will obtain reports to determine whether the grantees have a b the organization agrees to maintain records which include the following information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation's grant program sec_4945 and b of the code impose certain excise_taxes on taxable exponditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursnant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 l a i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that __ gi its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and gil the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondisctimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 c b of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 g of the code ‘this determination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true chatitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal revenue seivice this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director of exempt_organizations rolings and agreements
